Exhibit 10.4 Venturetek, LP c/o David Selengut, Esq. Ellenoff Grossman & Schole 150 East 42nd Street New York, NY10017 March 14, 2011 Chocolate Candy Creations, Inc. 130 Shore Road, Suite 238 Port Washington, NY11050 Gentlemen: On March 15, 2010, we agreed to lend you, from time to time, up to a maximum of $25,000 outstanding at any time (“Maximum Amount”) upon your written request to us.We hereby agree to increase the Maximum Amount to $50,000.As previously agreed to, any such loan or loans shall bear interest at the rate of prime plus 2% per annum and shall berepayable at such time as shall be agreed by us at the time of the drawdown of the applicable loan. Very truly yours, Venturetek, LP Taurus Max LLC, general partner BY:/s/ David Selengut David Selengut Manager
